Name: Council Decision 2014/775/CFSP of 7 November 2014 extending DecisionÃ 2014/73/CFSP on a European Union military operation in the Central African Republic (EUFOR RCA)
 Type: Decision
 Subject Matter: international security;  Africa;  cooperation policy;  European construction
 Date Published: 2014-11-08

 8.11.2014 EN Official Journal of the European Union L 325/17 COUNCIL DECISION 2014/775/CFSP of 7 November 2014 extending Decision 2014/73/CFSP on a European Union military operation in the Central African Republic (EUFOR RCA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 28 January 2014, the United Nations Security Council (UNSC) adopted Resolution 2134 (2014) authorising the European Union to deploy an operation in the Central African Republic (CAR). (2) On 10 February 2014 the Council adopted Decision 2014/73/CFSP (1) stating that a European Union military operation in the Central African Republic (EUFOR RCA) should end no later than six months after having reached Full Operational Capability. (3) On 10 September 2014, the Interim President of the CAR sent a letter to the High Representative of the Union for Foreign Affairs and Security Policy (HR) asking to extend EUFOR RCA. (4) It is necessary to provide for a smooth transition from EUFOR RCA to the United Nations Multidimensional Integrated Stabilization Mission in the Central African Republic (MINUSCA), as established by UNSC Resolution 2149 (2014), until MINUSCA can assume full responsibility for security in the Bangui area. (5) On 21 October 2014 the UNSC adopted Resolution 2181 (2014) authorising the extension of EUFOR RCA until 15 March 2015. (6) Decision 2014/73/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/73/CFSP is amended as follows: (1) in Article 1(1) the words within four to six months are replaced by the words within nine months. (2) Article 10(2) is replaced by the following: 2. The financial reference amount for the common costs of EUFOR RCA for the period until 15 December 2014 shall be EUR 25,9 million. The financial reference amount for the common costs of EUFOR RCA for the period from 16 December 2014 until 15 March 2015 shall be EUR 5,7 million. The percentage of the reference amount referred to in Article 25(1) of Decision 2011/871/CFSP for the period until 15 December 2014 shall be 50 %. The percentage of the reference amount referred to in Article 25(1) of Decision 2011/871/CFSP for the period from 16 December 2014 until 15 March 2015 shall be 0 %.. (3) Article 12(2) is replaced by the following: 2. EUFOR RCA shall end on 15 March 2015.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 7 November 2014. For the Council The President P. C. PADOAN (1) Council Decision 2014/73/CFSP of 10 February 2014 on a European Union military operation in the Central African Republic (EUFOR RCA) (OJ L 40, 11.2.2014, p. 59).